Exhibit 10.5

JABIL INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(TBRSU – ONEU)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
October 18, 2018 (the “Grant Date”) between JABIL INC. a Delaware corporation
(the “Company”) and                      (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.

C. The Grantee desires to accept the Stock Award grant and agrees to be bound by
the terms and conditions of the Plan and this Agreement.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Restricted Stock Units. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee         
restricted stock units (the “Restricted Stock Units”) as of the Grant Date. Each
Restricted Stock Unit represents the right to receive a Share of Common Stock if
the Restricted Stock Unit becomes vested and non-forfeitable in accordance with
Section 2 or Section 3 of this Agreement. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units or the Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Grantee in accordance with
Section 4 of this Agreement. The Grantee is required to pay no cash
consideration for the grant of the Restricted Stock Units. The Grantee
acknowledges and agrees that (i) the Restricted Stock Units and related rights
are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees or Consultants or Non-Employee Directors, including any
applicable “blackout” or other designated periods in which sales of Shares are
not permitted, (iv) Shares delivered in settlement will be subject to any
recoupment or “clawback” policy of the Company, and (v) any entitlement to
dividend equivalents will be in accordance with Section 7 of this Agreement. The
extent to which the Grantee’s rights and interest in the Restricted Stock Units
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Sections 2 and 3 of this Agreement.

2. Vesting. Except as may be otherwise provided in Section 3 of this Agreement,
the vesting of the Grantee’s rights and interest in the Restricted Stock Units
shall be determined in accordance with this Section 2. The Grantee’s rights and
interest in the Restricted Stock Units shall become vested and non-forfeitable
at the rate of thirty percent (30%) of the initial Restricted Stock Units on the
first anniversary of Grant Date, and an

 

1



--------------------------------------------------------------------------------

additional thirty percent (30%) of the initial Restricted Stock Units on the
second anniversary of Grant Date, and an additional forty percent (40%) of the
initial Restricted Stock Units on the third anniversary of Grant Date, provided
that in all instances the Grantee is an Employee of, or Consultant to, or
Non-Employee Director of, the Company or a Subsidiary. A date at which a
Restricted Stock Unit is to become vested under this Section 2 is referred to
herein as a “Stated Vesting Date.”

3. Change in Control. In the event of a Change in Control, any portion of the
Restricted Stock Units that is not yet vested on the date such Change in Control
is determined to have occurred:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.

This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
at a Stated Vesting Date under the terms of the standard vesting provision
contained in Section 2 of this Agreement

For purposes of this Section 3, the following definitions shall apply:

(d) “Cause” means:

(i) the Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

 

2



--------------------------------------------------------------------------------

(ii) Any material reduction in the Grantee’s compensation; or

(iii) Change in location of the Grantee’s assigned office of more than 35 miles
without prior consent of the Grantee.

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4. Timing and Manner of Settlement of Restricted Stock Units.

(a) Settlement Timing. Unless and until the Restricted Stock Units become vested
and non-forfeitable in accordance with Section 2, Section 3 or Section 6 of this
Agreement, the Grantee will have no right to settlement of any such Restricted
Stock Units. Restricted Stock Units will be settled under this Section 4 by the
Company delivering to the Grantee (or his beneficiary in the event of death) a
number of Shares equal to the number of Restricted Stock Units that have become
vested and non-forfeitable and are to be settled at the applicable settlement
date. In the case of Restricted Stock Units that become vested and
non-forfeitable at a Stated Vesting Date in accordance with Section 2 of this
Agreement, such Restricted Stock Units will be settled at a date (the “Stated
Settlement Date”) that is as prompt as practicable after the Stated Vesting Date
but in no event later than two and one-half (2-1/2) months after such Stated
Vesting Date (settlement that is prompt but in no event later than two and
one-half (2-1/2) months after the applicable vesting date is referred to herein
as “Prompt Settlement”). The settlement of Restricted Stock Units that become
vested and non-forfeitable in circumstances governed by Section 3 or Section 6
or that are settled under Section 2 after the Grantee has become
Retirement-eligible under Section 6 will be as follows:

(i) Restricted Stock Units that do not constitute a deferral of compensation
under Code Section 409A will be settled as follows:

(A) Restricted Stock Units that become vested in accordance with Section 6(b)
(due to the Grantee’s death) will be settled within the period extending to not
later than two and one-half (2-1/2) months after the later of the end of
calendar year or the end of the Company’s fiscal year in which death occurred;

(B) Restricted Stock Units that become vested in accordance with Section 6(c)
(due to the Grantee’s termination due to Disability) will be settled in a Prompt
Settlement following termination of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director; and

(C) Restricted Stock Units that become vested in accordance with Section 3(a)
(on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).

(ii) Restricted Stock Units that constitute a deferral of compensation under
Code Section 409A (“409A RSUs”) will be settled as follows:

(A) 409A RSUs that become vested in accordance with Section 6(b) (due to the
Grantee’s death) will be settled on the 30th day after the date of the Grantee’s
death;

 

3



--------------------------------------------------------------------------------

(B) 409A RSUs that become vested in accordance with Section 6(c) (due to the
Grantee’s termination due to Disability) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule); and

(C) 409A RSUs that become vested in accordance with Section 3(a) (on the Change
in Control Anniversary), if in connection with the Change in Control there
occurred a change in the ownership of the Company, a change in effective control
of the Company, or a change in the ownership of a substantial portion of the
assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the applicable
Stated Vesting Date, one year after a 409A Change in Control not related to the
Change in Control or the termination of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director, subject to Section 9(b)
(including the six-month delay rule); and

(D) 409A RSUs that become vested in accordance with Section 3(b) (during the
year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).

(b) Manner of Settlement. The Company may make delivery of Shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). If the Company determines to settle Restricted
Stock Units by making a deposit of Shares into such an account, the Company may
settle any fractional Restricted Stock Unit by means of such deposit. In other
circumstances or if so determined by the Company, the Company shall instead pay
cash in lieu of any fractional Share, on such basis as the Administrator may
determine. In no event will the Company issue fractional Shares.

(c) Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of Common Stock was higher on a given date upon which settlement
could have been made as compared to the market price on or after the actual
settlement date (any claim relating to settlement will be limited to a claim for
delivery of Shares and related dividend equivalents).

5. Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Restricted Stock Units, related rights to dividend
equivalents or any other rights relating thereto, whether outright or as
security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.

 

4



--------------------------------------------------------------------------------

6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.

(a) Retirement. In the event of the Grantee’s Retirement in accordance with the
terms and conditions set forth in this Section 6(a), the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director shall be treated as
not having terminated for a number of years determined in accordance with this
Section 6(a) for purposes of application of the vesting provisions of this
Agreement. For purposes of this Section 6(a), “Retirement” means termination of
the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director after the earliest of:

(i) The Grant Date or the anniversary of the Grant Date at which the Grantee has
attained age fifty (50) and completed fifteen (15) Full Years of Continuous
Status as an Employee or Consultant or Non-Employee Director;

(ii) The Grant Date or the anniversary of the Grant Date at which the Grantee
has attained age fifty-eight (58) and completed ten (10) Full Years of
Continuous Status as an Employee or Consultant or Non-Employee Director; or

(iii) The Grant Date or the anniversary of the Grant Date at which the Grantee
has attained age sixty-two (62) and completed five (5) Full Years of Continuous
Status as an Employee or Consultant or Non-Employee Director.

For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of Continuous Status as an Employee or
Consultant or Non-Employee Director for a Grantee whose service with the Company
or a Subsidiary terminates and who subsequently returns to service with the
Company or a Subsidiary shall include all time periods of the Grantee’s service
for the Company or a Subsidiary for purposes of this Section 6(a). This
Section 6(a) will only apply to a Retirement if the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director does not terminate due to
Cause as defined in this Agreement. In addition, this Section 6(a) will only
apply to a Retirement if the Grantee executes the agreement, if any, required
under Section 6(d). For a Grantee who became an Employee or Consultant or
Non-Employee Director of the Company or a Subsidiary following the acquisition
of his or her employer by the Company or a Subsidiary, service with the acquired
employer shall not count toward the number of years of the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director for purposes of
this Section 6(a), and Continuous Status as an Employee or Consultant or
Non-Employee Director shall be measured from the commencement of the Grantee’s
service for the Company or a Subsidiary following such acquisition. For purposes
of this Section 6(a), the number of years of the Grantee’s Continuous Status as
an Employee or Consultant or Non-Employee Director shall also include service
with Jabil Circuit Co., a Michigan corporation and predecessor to the Company,
and any Predecessor Subsidiary. For purposes of this Section 6(a), “Predecessor
Subsidiary” means a company of which not less than fifty percent (50%) of the
voting shares were held by Jabil Circuit Co. or a Predecessor Subsidiary. For
purposes of this Section 6(a), for a Grantee who subsequent to the Grant Date
performs service for the Company or a Subsidiary in a role as an employee of the
Company or a Subsidiary that no longer includes being a state law officer of the
Company or an employee of the Company with a title that is at least the
equivalent of Vice President, or a substantially equivalent position of a
Subsidiary (“Subsequent Non-Officer Service”), the time period of such Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall
not include the time period of any such Subsequent Non-Officer Service, but
shall include any time period during which such Grantee subsequently resumes
service for the Company or a Subsidiary in a role as an employee of the Company
or a Subsidiary that includes being a state law officer of the Company or an
employee of the Company with a title that is at least the equivalent of Vice
President, or a substantially equivalent position of a Subsidiary.

 

5



--------------------------------------------------------------------------------

If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
anniversary of the Grant Date next preceding the effective date of the
Retirement:

 

Age

  

Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director

    

5 Years

  

10 Years

  

15 Years

  

20 or More Years

50 – 54    None    None    1 year    2 years 55 – 57    None    None    2 years
   Full vesting period 58 – 61    None    2 years    3 years    Full vesting
period 62 or Older    Full vesting period    Full vesting period    Full vesting
period    Full vesting period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because the Stated Vesting Date is a date after the effective date
of the Retirement will not be forfeited if the Stated Vesting Date would have
been reached had the Grantee remained in Continuous Status as an Employee or
Consultant or Non-Employee Director for the additional period specified in the
table above. Settlement of any such Restricted Stock Units will not be
accelerated upon Retirement, but will remain subject to Section 4. Any portion
of the Restricted Stock Units that would not become vested under Section 2
assuming the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director as set forth in the above table will be forfeited upon
Retirement. Accordingly, the death of the Grantee following Retirement or a
Change in Control following Retirement shall not affect the application of this
Section 6(a), although such events will trigger a settlement of the Restricted
Stock Units not forfeited by operation of this Section 6(a) in accordance with
Section 4.

(b) Death. In the event that the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates due to death at a time that any
of the Grantee’s Restricted Stock Units have not yet vested, such Restricted
Stock Units shall not be forfeited but instead shall become fully vested at the
date of death.

(c) Disability. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to Disability at a time
that any of the Grantee’s Restricted Stock Units have not yet vested, such
Restricted Stock Units shall not be forfeited but instead shall become fully
vested at the date of termination, provided that such accelerated vesting will
only apply if the Grantee executes the agreement, if any, required under
Section 6(d).

(d) Execution of Separation Agreement and Release. Unless otherwise determined
by the Administrator, as a condition to the non-forfeiture of Restricted Stock
Units upon Retirement under Section 6(a) or the accelerated vesting of
Restricted Stock Units under Section 6(c), the Grantee shall be required to
execute a separation agreement and release, in a form prescribed by the
Administrator, setting forth covenants relating to

 

6



--------------------------------------------------------------------------------

noncompetition, nonsolicitation, nondisparagement, confidentiality and similar
covenants for the protection of the Company’s business, and releasing the
Company from liability in connection with the Grantee’s termination. Such
agreement shall provide for the forfeiture and/or clawback of the Restricted
Stock Units subject to Section 6(a) or 6(c), and the Shares of Common Stock
issued or issuable in settlement of the Restricted Stock Units, and related
dividend equivalents and any other related rights, in the event of the Grantee’s
failure to comply with the terms of such agreement. The Administrator will
provide the form of such agreement to the Grantee at the date of termination,
and the Grantee must execute and return such form within the period specified by
law or, if no such period is specified, within 21 days after receipt of the form
of agreement, and not revoke such agreement within any permitted revocation
period (the end of these periods being the “Agreement Effectiveness Deadline”).
If any Restricted Stock Units subject to Section 6(a) or 6(c) or related rights
would be required to be settled before the Agreement Effectiveness Deadline, the
settlement shall not be delayed pending the receipt and effectiveness of the
agreement, but any such Restricted Stock Units or related rights settled before
such receipt and effectiveness shall be subject to a “clawback” (repaying to the
Company the Shares and cash paid upon settlement) in the event that the
agreement is not received and effective and not revoked by the Agreement
Effectiveness Deadline.

7. Dividend Equivalents; Adjustments.

(a) Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
(including electively deferred 409A RSUs) equal to the cash dividend or
distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding Share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable upon the same terms and at the same
time of settlement as the Restricted Stock Units to which they relate, and
(ii) will be denominated and payable solely in cash. Dividend equivalent
payments, at settlement, will be net of applicable federal, state, local and
foreign income and social insurance withholding taxes (subject to Section 8).

(b) Adjustments. The number of Restricted Stock Units (including electively
deferred 409A RSUs) credited to the Grantee shall be subject to adjustment by
the Company, in accordance with Section 13 of the Plan, in order to preserve
without enlarging the Grantee’s rights with respect to such Restricted Stock
Units. Any such adjustment shall be made taking into account any crediting of
cash dividend equivalents to the Grantee under Section 7(a) in connection with
such transaction or event. In the case of an extraordinary cash dividend, the
Administrator may determine to adjust the Grantee’s Restricted Stock Units under
this Section 7(b) in lieu of crediting cash dividend equivalents under
Section 7(a). Restricted Stock Units credited to the Grantee as a result of an
adjustment shall be subject to the same forfeiture and settlement terms as
applied to the related Restricted Stock Units prior to the adjustment.

8. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the delivery of Shares, the subsequent
sale of Shares acquired pursuant to such delivery and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of any award to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee becomes subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

7



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or its Subsidiaries; or

(b) withholding in Shares to be delivered upon settlement; or

(c) withholding from dividend equivalent payments (payable in cash) related to
the Shares to be delivered at settlement.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable withholding
rates but not exceeding the maximum statutory withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares if the Grantee fails to comply with the Grantee’s
obligations in connection with the Tax-Related Items.

9. Code Section 409A.

(a) General. Payments made pursuant to this Agreement are intended to be exempt
from Section 409A of the Code or to otherwise comply with Section 409A of the
Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise have terms that comply, and in operation comply, with Code
Section 409A (including, without limitation, the avoidance of penalties
thereunder). Other provisions of the Plan and this Agreement notwithstanding,
the Company makes no representations that the Restricted Stock Units, and
related dividend equivalents and any other related rights, will be exempt from
or avoid any penalties that may apply under Code Section 409A, makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units and related dividend equivalents and any other related rights, and will
not indemnify or provide a gross up payment to a Grantee (or his beneficiary)
for any taxes, interest or penalties imposed under Code Section 409A. Other
restrictions and limitations under any deferred compensation plan or general
rules applicable to deferrals apply to electively deferred 409A RSUs and related
dividend equivalents and, if those provisions apply and are compliant with Code
Section 409A, they shall take precedence over inconsistent provisions of this
Section 9.

(b) Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:

 

8



--------------------------------------------------------------------------------

(i) Separation from Service. Any payment in settlement of the 409A RSUs that is
triggered by a termination of Continuous Status as an Employee or Consultant or
Non-Employee Director (or other termination of employment) hereunder will occur
only if the Grantee has had a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h), with such separation from service treated as
the termination for purposes of determining the timing of any settlement based
on such termination.

(ii) Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs if
these four conditions are met:

(A) the Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) for a reason other than death;

(B) a payment in settlement is triggered by such separation from service; and

(C) the Grantee is a “specified employee” under Code Section 409A.

If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:

(D) any delayed payment shall be made on the date six months and one day after
separation from service;

(E) during the six-month delay period, accelerated settlement will be permitted
in the event of the Grantee’s death and for no other reason (including no
acceleration upon a Change in Control) except to the extent permitted under Code
Section 409A; and

(F) any settlement that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

(c) Other Compliance Provisions. The following provisions apply to Restricted
Stock Units:

(i) Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that is scheduled to vest at a separate Stated Vesting Date
under Section 2 shall be deemed a separate payment for purposes of Code
Section 409A.

(ii) The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under Code Section 409A. The Company may, however,
accelerate vesting (i.e., may waive the risk of forfeiture tied to termination
of the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director) of 409A RSUs, without changing the settlement terms of such 409A RSUs.

(iii) It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation
§ 1.409A-1(n)(2).

(iv) Any election to defer settlement of Restricted Stock Units must comply with
the election timing rules under Code Section 409A.

(v) Any restriction imposed on 409A RSUs hereunder or under the terms of other
documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.

 

9



--------------------------------------------------------------------------------

(vi) If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.

(vii) In the case of any settlement of Restricted Stock Units during a specified
period following the Stated Vesting Date or other date triggering a right to
settlement, the Grantee shall have no influence (other than permitted deferral
elections) on any determination as to the tax year in which the settlement will
be made.

(viii) In the case of any Restricted Stock Unit that is not a 409A RSU, if the
circumstances arise constituting a Disability but termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.

(ix) If the Company has a right of setoff that could apply to a 409A RSU, such
right may only be exercised at the time the 409A RSU would have been settled,
and may be exercised only as a setoff against an obligation that arose not more
than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

10. Deferral. If permitted by the Administrator, the issuance of the Shares
issuable with respect to the Restricted Stock Units may be deferred upon such
terms and conditions as determined by the Administrator, subject to the
Administrator’s determination that any such right of deferral or any term
thereof complies with applicable laws or regulations in effect from time to
time, including but not limited to Section 409A of the Code and the Employee
Retirement Income Security Act of 1974, as amended. Shares issuable with respect
to electively deferred 409A RSUs, and related dividend equivalents, shall remain
subject to the terms and conditions of this Agreement, and for this purpose
shall be considered rights related to the 409A RSUs, to the extent applicable
and not otherwise superseded by any deferred compensation plan or general rules
applicable to electively deferred 409A RSUs, until such 409A RSUs are settled
and the Shares issued, including but not limited to Sections 5, 6(d), 7, 8, 9,
11, 12, 13, 14, 15 and 16 of this Agreement.

11. No Effect on Employment or Rights under the Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.

 

10



--------------------------------------------------------------------------------

12. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

13. Successors; Severability; Entire Agreement; Headings. This Agreement shall
inure to the benefit of, and be binding upon, the Company and the Grantee and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan, any
rules adopted by the Company or the Administrator and applicable to this
Agreement and the terms of any elective deferral of the Grantee applicable to
the Restricted Stock Units, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. Section headings used
herein are for convenience of reference only and shall not be considered in
construing this Agreement.

14. Grantee Acknowledgements and Consents.

(a) Data Privacy. As communicated in Jabil’s Notice of Data Collection,
Processing and Transfer of Employee Personal Data, as updated from time to time.

Data Collection and Usage. The Company collects, processes and uses personal
data about the Grantee, including but not limited to, the Grantee’s name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all awards, rights
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, which the Company receives from
the Grantee or the Grantee’s employer. In order for the Grantee to participate
in the Plan, the Company will collect his or her personal data for purposes of
allocating Shares and implementing, administering and managing the Plan. The
Company’s legal basis for the processing of the Grantee’s personal data is based
on the necessity for Company’s performance of its obligations under the Plan and
pursuant to the Company’s legitimate business interests.

Stock Plan Administration and Service Providers. The Company may transfer the
Grantee’s data to one or more third party stock plan service providers based in
the United States (“U.S.”), which may assist the Company with the
implementation, administration and management of the Plan. Such service
provider(s) may open an account for the Grantee to receive and trade Shares. The
Grantee may be asked to acknowledge, or agree to, separate terms and data
processing practices with the service provider(s).

International Data Transfers. The Grantee’s personal data will be transferred
from the Grantee’s country to the U.S., where the Company and its service
providers are based. The Company’s legal basis for the transfer of the Grantee’s
data to the U.S. is that it is authorized by the Company’s participation in the
EU-U.S. Privacy Shield and/or its use of the standard data protection clauses
adopted by the EU Commission.

Data Retention. The Company will use the Grantee’s personal data only as long as
necessary to implement, administer and manage the Grantee’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
under tax and securities laws. When the Company no longer needs the Grantee’s
personal data, which will generally be seven (7) years after the Grantee
participates in the Plan, the Company will remove it from its systems. If the
Company keeps the data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.

Data Subject Rights. The Grantee understands that he or she may have a number of
rights under data privacy laws in the Grantee’s jurisdiction. Depending on where
the Grantee is based, such rights may include the right to (i) request access or
copies of personal data processed by the Company, (ii) rectification of
incorrect data, (iii)

 

11



--------------------------------------------------------------------------------

deletion of data, (iv) restrictions on processing of data, (v) portability of
data, (vi) lodge complaints with competent authorities in the Grantee’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of the Grantee’s personal data. To receive clarification
regarding these rights or to exercise these rights, the Grantee can contact his
or her local human resources department.

(b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE
COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR
DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING THIS AGREEMENT, THAT
THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS ELECTRONIC SIGNATURE IS THE
SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS, HIS MANUAL SIGNATURE. THE
COMPANY WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS
ARE AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND
WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS
OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL NOT INCUR ANY
COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S
COMPUTER NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY
PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE
TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL
OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE GRANTEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADMINISTRATOR.
IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE, THE
COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN
(10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES THAT HE IS ABLE TO ACCESS,
VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE GRANTEE THAT THE PLAN
DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY
DETERMINES IN ITS SOLE DISCRETION.

 

12



--------------------------------------------------------------------------------

(d) Unfunded Plan. The Grantee acknowledges and agrees that any rights of the
Grantee relating to the Grantee’s Restricted Stock Units and related dividend
equivalents and any other related rights shall constitute bookkeeping entries on
the books of the Company and shall not create in the Grantee any right to, or
claim against, any specific assets of the Company or any Subsidiary, nor result
in the creation of any trust or escrow account for the Grantee. With respect to
the Grantee’s entitlement to any payment hereunder, the Grantee shall be a
general creditor of the Company.

15. Additional Acknowledgements. By accepting this Agreement electronically, the
Grantee and the Company agree that the Restricted Stock Units are granted under
and governed by the terms and conditions of the Plan and this Agreement. The
Grantee has reviewed in its entirety the prospectus that summarizes the terms of
the Plan and this Agreement, has had an opportunity to request a copy of the
Plan in accordance with the procedure described in the prospectus, has had an
opportunity to obtain the advice of counsel prior to electronically accepting
this Agreement and fully understands all provisions of the Plan and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.

16. Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).

Acceptance by the Grantee

By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

 

13



--------------------------------------------------------------------------------

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AWARD AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Stock Award for all Grantees that reside
and/or work outside of the United States and outside of the European Union.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
October 2018. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Country Appendix as the only source of information relating to the
consequences of the Grantee’s participation in the Plan because the information
may be out of date at the time that the Restricted Stock Units vest, or Shares
are delivered in settlement of the Restricted Stock Units, or the Grantee sells
any Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Subsidiaries, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language. The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Award, be drawn up in English. If the Grantee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the Stock Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Stock Award, to repatriate all payments attributable to the Award
and/or cash acquired under the Plan (including, but not limited to, dividends,
dividend equivalents, and any proceeds derived from the sale of the Shares
acquired pursuant to the Agreement) in accordance with all foreign exchange
rules and regulations applicable to the Grantee. The Company and the
Administrator reserve the right to impose other requirements on the Grantee’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired or cash payments made pursuant to the Agreement, to the extent the
Company, its Subsidiaries or the Administrator determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Finally, the
Grantee agrees to take any and all actions as may be required to comply with the
Grantee’s personal legal and tax obligations under all laws, rules and
regulations applicable to the Grantee.

 

14



--------------------------------------------------------------------------------

Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Stock Award grant does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted Stock Awards as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary that employs the
Grantee, and the Company’s Subsidiary is the Grantee’s sole employer. Based on
the foregoing, the Grantee expressly recognizes that (a) the Plan and the
benefits the Grantee may derive from participation in the Plan do not establish
any rights between the Grantee and the Subsidiary that employs the Grantee,
(b) the Plan and the benefits the Grantee may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by the
Subsidiary that employs the Grantee, and (c) any modifications or amendments of
the Plan by the Company or the Administrator, or a termination of the Plan by
the Company, shall not constitute a change or impairment of the terms and
conditions of the Grantee’s employment with the Subsidiary that employs the
Grantee.

Private Placement. The grant of the Stock Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Award is not subject to the supervision
of the local securities authorities.

Additional Acknowledgements. The GRANTEE also acknowledges and agrees to the
following:

 

  •  

The grant of the Stock Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock Awards or benefits
in lieu of the Stock Award even if Stock Awards have been granted repeatedly in
the past.

 

  •  

The future value of the Shares and any related dividend equivalents is unknown
and cannot be predicted with certainty.

 

  •  

No claim or entitlement to compensation or damages arises from the forfeiture of
the Stock Award or any of the Restricted Stock Units or related dividend
equivalents, the termination of the Plan, or the diminution in value of the
Restricted Stock Units or Shares, and the Grantee irrevocably releases the
Company, its Subsidiaries, the Administrator and their affiliates from any such
claim that may arise.

 

  •  

None of the Company, its Subsidiaries, nor the Administrator is providing any
tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Shares delivered in settlement of the Restricted Stock Units. The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.

Terms and Conditions Applicable to Canada

Settlement in Shares. Notwithstanding anything to the contrary in the Agreement,
Appendix or the Plan, the Stock Award shall be settled only in Shares of the
Company (and may not be settled in cash).

Securities Law Information. The Grantee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

 

15



--------------------------------------------------------------------------------

Use of English Language. The Grantee acknowledges and agrees that it is the
Grantee’s express wish that this Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir souhaité expressément que la convention ainsi les notices et
la documentation juridique fournis ou mis en œuvre ou institués directement ou
indirectement, relativement aux présentes, soient rédigés en anglais.

Tax Reporting Information. The Grantee is required to report any foreign
specified property (including Shares acquired under the Plan) to the Canada
Revenue Agency on Form T1135 (Foreign Income Verification Statement) if the
total cost of the Grantee’s foreign specified property exceeds C$100,000 at any
time in the year. The form must be filed by April 30th of the following year.
Foreign specified property also includes unvested Restricted Stock Units
(generally at nil cost) if the C$100,000 cost threshold is exceeded because of
other foreign specified property. The Grantee should consult with his or her
personal tax advisor to determine his or her reporting requirements.

Termination of Employment. For purposes of the Stock Award, except as otherwise
provided under applicable law, the date of the Grantee’s termination of
employment shall be the date that is the earliest of (i) the date on which the
Grantee’s employment is terminated, (ii) the date on which the Grantee receives
notice of termination, or (iii) the date on which the Grantee is no longer
actively providing services to the Company or any Subsidiary, regardless of any
notice period or period of pay in lieu of such notice required under applicable
employment laws in the jurisdiction where the Grantee is employed (including,
but not limited to statutory law, regulatory law and/or common law) or the terms
of the Grantee’s employment agreement, if any. The Company shall have the
exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of the Award (including whether the Grantee may
still be considered to be providing services while on a leave of absence).

Data Privacy. The Grantee hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan. The Grantee further authorizes the Company and any
Subsidiary to disclose and discuss the Plan with their advisors and to record
all relevant information and keep such information in the Grantee’s employee
file.

Terms and Conditions Applicable to China

Satisfaction of Regulatory Obligations. If the Grantee is a national of the
Peoples’ Republic of China (“PRC”), this Restricted Stock Unit grant is subject
to additional terms and conditions, as determined by the Company in its sole
discretion, in order for the Company to obtain the applicable approvals from the
PRC State Administration of Foreign Exchange (“SAFE”) to permit the operation of
the Plan in accordance with applicable PRC exchange control laws and
regulations.

Immediate Sale of Shares. If the Grantee is a PRC national, he or she may be
required to immediately sell all Shares acquired upon vesting of the Restricted
Stock Units (in which case, this Appendix shall give the Company the authority
to issue sales instructions on the Grantee’s behalf). The Grantee agrees to sign
any additional agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company’s designated brokerage firm) to
effectuate the sale of the Shares (including, without limitation, as to the
transfer of the sale proceeds and other exchange control matters noted below)
and shall otherwise cooperate with the Company with respect to such matters. The
Grantee acknowledges that neither the Company nor the designated brokerage firm
is under any obligation to arrange for such sale of Shares at any particular
price (it being understood that the sale will occur in the market) and that
broker’s fees and similar expenses may be incurred in any such sale. In any
event, when the Shares are sold, the sale proceeds, less any tax withholding,
any broker’s fees or commissions, and any similar expenses of the sale will be
remitted to the Grantee in accordance with applicable exchange control laws and
regulations.

 

16



--------------------------------------------------------------------------------

Exchange Control Restrictions. The Grantee understands and agrees that, if the
Grantee is subject to exchange control laws in China, the Grantee will be
required immediately to repatriate to China the proceeds from the sale of any
Shares acquired under the Plan. The Grantee further understands that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company in China, and he or she hereby consents and agrees
that proceeds from the sale of Shares acquired under the Plan may be transferred
to such account by the Company on his or her behalf prior to being delivered to
the Grantee and that no interest shall be paid with respect to funds held in
such account. The proceeds may be paid to the Grantee in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
the Grantee understands that a U.S. dollar bank account in China must be
established and maintained so that the proceeds may be deposited into such
account. If the proceeds are paid in local currency, the Grantee acknowledges
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions. The Grantee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Grantee.
The Grantee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Grantee may incur or suffer resulting
from the enforcement of the terms of this Appendix or otherwise from the
Company’s operation and enforcement of the Plan, the Agreement and the Stock
Award in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

Notifications Applicable to Hong Kong

Settlement in Shares. Notwithstanding anything to the contrary in the Agreement,
Appendix or the Plan, the Stock Award shall be settled only in Shares of the
Company (and may not be settled in cash).

IMPORTANT NOTICE. WARNING: The Agreement, the Plan and all other materials
pertaining to the Plan have not been reviewed by any regulatory authority in
Hong Kong. The Grantee understands that the Grantee is hereby advised to
exercise caution in relation to the offering thereunder and that if the Grantee
has any doubts about any of the contents of the aforementioned materials, the
Grantee should obtain independent professional advice.

Notifications Applicable to Malaysia

Director Reporting Requirement. If the Grantee is a director of the local
affiliate in Malaysia, the Grantee has an obligation to notify the local
affiliate in Malaysia in writing: (i) when the Grantee is granted a Stock Award
under the Plan, (ii) when the Grantee’s Restricted Stock Units are settled and
the Grantee receives Shares, (iii) when Shares are sold or (iv) when there is an
event giving rise to a change with respect to the Grantee’s interest in the
Company. The Grantee must provide this notification within 14 days of the date
the interest is acquired or disposed of or the occurrence of the event giving
rise to the change to enable the local affiliate in Malaysia to comply with the
relevant requirements of the Malaysian authorities. The Malaysian Companies Act
prescribes criminal penalties for directors who fail to provide such notice.

Notifications Applicable to Mexico

Commercial Relationship. The Grantee expressly acknowledges that the Grantee’s
participation in the Plan and the Company’s grant of the Stock Award does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted the Stock Award as a consequence of the commercial
relationship between the Company and the Subsidiary in Mexico that employs the
Grantee, and the Company’s Subsidiary in Mexico is the Grantee’s sole employer.
Based on the foregoing: (a) the Grantee expressly acknowledges that the Plan and
the benefits derived from participation in the Plan do not establish any rights
between the Grantee and

 

17



--------------------------------------------------------------------------------

the Subsidiary in Mexico that employs the Grantee; (b) the Plan and the benefits
derived from participation in the Plan are not part of the employment conditions
and/or benefits provided by the Subsidiary in Mexico that employs the Grantee;
and (c) any modifications or amendments of the Plan or benefits granted
thereunder by the Company, or a termination of the Plan by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Subsidiary in Mexico that employs the Grantee.

Extraordinary Item of Compensation. The Grantee expressly recognizes and
acknowledges that the Grantee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the Grantee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Appendix. As such, the
Grantee acknowledges and agrees that the Company, in its sole discretion, may
amend and/or discontinue the Grantee’s participation in the Plan at any time and
without any liability. The value of the Restricted Stock Units is an
extraordinary item of compensation outside the scope of the Grantee’s employment
contract, if any. The Restricted Stock Units are not part of the Grantee’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Grantee.

Notifications Applicable to Singapore

Chief Executive Officer and Director Notification Obligation. The Grantee
acknowledges that if he / she is the Chief Executive Office (“CEO”) or a a
director or shadow director of a Subsidiary in Singapore, the Grantee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Subsidiary in Singapore in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company. In addition, the Grantee acknowledges that he / she must
notify the Subsidiary in Singapore when he / she sells Shares. These
notifications must be made within two days of acquiring or disposing of an
interest in the Company. In addition, the Grantee acknowledges that he / she
must make a notification of the Grantee’s interest in the Company within two
days of becoming the CEO or a director.

Securities Law Information. The Restricted Stock Unit are being granted to
grantees pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Grantee should note that the Restricted Stock Units
are subject to section 257 of the SFA and the Grantee will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of Shares subject to the Restricted Stock Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.

Notifications Applicable to Taiwan

Securities Law Information. The offer to participate in the Plan is available
only for employees of the Company and its Subsidiaries. The offer to participate
in the Plan is not a public offer of securities by a Taiwanese company.
Therefore, it is not subject to registration in Taiwan.

 

18